          Case 5:20-cv-00157-D Document 38 Filed 12/22/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JIMCY MCGIRT,                            )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )            Case No. CIV-20-157-D
                                         )
RICK WHITTEN, Warden, et al.,            )
                                         )
      Defendants.                        )

                                        ORDER

      Plaintiff, who appears pro se, filed a “Petition for Writ of Prohibition/Mandamus”

in the District Court of Oklahoma County challenging a policy of the Oklahoma

Department of Corrections regarding the display of religious items. Defendants removed

the action to this Court [Doc. No. 1] on February 24, 2020. Defendants filed a Motion to

Dismiss [Doc. No. 11], to which Plaintiff responded [Doc. No. 23] and Defendants replied

[Doc. No. 26].

      This matter was referred to United States Magistrate Judge Suzanne Mitchell

pursuant to 28 U.S.C. § 636(b)(1)(B). On November 23, 2020, Judge Suzanne Mitchell

issued her Report and Recommendation [Doc. No. 36]. Judge Mitchell recommended

Plaintiff’s claims against Defendants in their official capacity under the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”) be dismissed with prejudice for lack of

jurisdiction. Judge Mitchell also recommended Plaintiff’s RLUIPA claims against

Defendants in their individual capacity be dismissed for failure to state a valid claim.
            Case 5:20-cv-00157-D Document 38 Filed 12/22/20 Page 2 of 3




Further, Judge Mitchell recommended that Plaintiff’s claims under the Oklahoma

Religious Freedom Act (“ORFA”) be remanded to state court.

       In his Objection, timely filed on December 14, 2020 [Doc. No. 37], Plaintiff

presents no persuasive argument or authority that would cause this Court to reject Judge

Mitchell’s conclusions. In fact, Plaintiff agrees with the magistrate judge’s findings.

       The Court has reviewed the entirety of the Report and Recommendation, as well as

the case record, and fully concurs in the Report and Recommendation. Therefore, the

Court, having conducted a de novo review, 1 finds that Plaintiff’s objection should be

overruled, and hereby ADOPTS the Report and Recommendation [Doc. No. 36] in its

entirety.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss [Doc. No.

11] is GRANTED IN PART as set forth herein. Plaintiff’s RLUIPA claims against

Defendants in their official capacity are DISMISSED WITH PREJUDICE for lack of

jurisdiction. Plaintiff’s RLUIPA claims against Defendants in their individual capacity are

DISMISSED WITH PREJUDICE for failure to state a claim. A separate judgment shall be

entered accordingly.

       IT IS FURTHER ORDERED that Plaintiff’s ORFA claims are remanded to the

District Court of Oklahoma County, Oklahoma.




1
  Pursuant to Rule 72, where the district court refers dispositive matters to a magistrate
judge for a report and recommendation, the district court “must determine de novo any part
of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.
72(b)(3); Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1246 (10th Cir. 2015).
                                             2
       Case 5:20-cv-00157-D Document 38 Filed 12/22/20 Page 3 of 3




    IT IS FURTHER ORDERED that the pending motions [Doc. Nos. 19, 20, 27] are

DENIED AS MOOT.

    IT IS SO ORDERED this 22nd day of December, 2020.




                                    3
